Citation Nr: 0522563	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970, with service in the Republic of Vietnam, where he was 
awarded the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2002 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the rating decision in September 2002, 
which denied entitlement to service connection for PTSD, also 
granted an increased disability evaluation of 20 percent for 
the veteran's service connected hearing loss.  The veteran's 
timely notice of disagreement, received in August 2003, 
initiated an appeal on the issue of entitlement to an 
evaluation in excess of 20 percent for hearing loss as well 
as the issue of entitlement to service connection for PTSD.  
However, after the veteran was furnished a statement of the 
case by the RO in March 2004, he completed the appeal in 
April 2004 by filing a timely substantive appeal only on the 
issue of service connection for PTSD, which he stated on his 
VA Form 9, Appeal to the Board of Veterans' Appeals, was the 
only issue he was appealing.  Therefore, the Board finds that 
the sole issue currently in appellate status is as stated on 
the first page of this decision.  See 38 C.F.R. §§ 20.200, 
20.202 (2004). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide, in pertinent part, that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The United States 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2004).  

In this case, it is undisputed that the veteran, who was 
wounded in combat in Vietnam, engaged in combat with the 
enemy in Vietnam and that his claimed in-service stressors 
are related to such combat.  The basis of the RO's denial of 
his claim of entitlement to service connection for PTSD was 
the lack of evidence in the record of a diagnosis of PTSD.  
In August 2002, the veteran was afforded a VA examination by 
a clinical psychologist who reported a diagnosis of major 
depression, recurrent.  In July 2003, the veteran was seen at 
an outpatient clinic by a VA psychiatrist, who deferred a 
diagnosis.

On VA Form 21-4142, Authorization And Consent To Release 
Information To The Department of Veterans Affairs (VA), 
received in September 2002, the veteran stated that he had 
been treated for "post-traumatic stress syndrome" in 2000-
2002 by a physician at St. Elizabeth Hospital and by Pat 
McDermott, psychologist.  The RO obtained copies of the 
records of the veteran's hospitalization in July 2000 at St. 
Elizabeth Hospital, Belleville, Illinois, which did not show 
a diagnosis of PTSD but rather reported a diagnosis of major 
depression.  However, there is no indication that VA 
requested copies of the records of treatment of the veteran 
by the psychologist Pat McDermott.  Because such records are 
pertinent to the veteran's appeal, VA's duty to assist him 
pursuant to the VCAA and its implementing requires that VA 
attempt to obtain copies of those records, and this case will 
be remanded for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  After securing any necessary release 
from the veteran, the AMC should attempt 
to obtain copies of any and all records 
of treatment of the veteran by 
psychologist Pat McDermott.  In making 
this records request, the AMC must comply 
with 38 C.F.R. § 3.159(c)(1) (2004).

2.  Then, the VAMC should re-adjudicate 
the remanded claim based on consideration 
of the entire evidence of record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded the appropriate period 
of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


